DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 5/21/2020.  These drawings are accepted.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Formanski et al. (US 2004/0151958 A1, hereafter Formanski) in view of Akaboshi et al. (US 2016/0221433 A1, hereafter Akaboshi).
With regard to claim 1, Formanski teaches a fuel cell system comprising:
a fuel cell stack [0006, 0033, fig. 7];
a supply pipe configured to supply a cathode gas to the fuel cell stack (air line 42 to air line 20) [0006, fig. 7];
a discharge pipe configured to discharge a cathode off gas from the fuel cell stack (cathode exhaust line 30) [0007, fig. 7]
an expander (expander 102) connected to the discharge pipe, and configured to expand the cathode off gas [0031, 0033, fig. 7]; and
a gas liquid separator (water separator 32) provided at the discharge pipe positioned between the fuel cell stack and the expander, and configured to separate water from the cathode off gas and discharge the water [0007, fig. 7],
wherein the gas liquid separator is disposed above the expander, and has a water discharge pipe (line 38) configured to discharge the water [0007, fig. 7]; and
Formanski does not explicitly teach that the water discharge pipe is connected to a connector part of the discharge pipe.  However, in the same field of endeavor, Akaboshi teaches connecting the water discharge pipe to a connector part (junction 
With regard to claim 2, Formanski teaches the discharge pipe between the expander and the gas liquid separator is connected to an upper end of the gas liquid separator (line 34 connected to upper end of gas liquid separator as seen in fig. 7) [0007, fig. 7].
With regard to claim 8, Formanski teaches the fuel cell is mounted in a fuel cell vehicle [0029] and teaches a water discharge pipe extending from a gas liquid separator [0007, fig. 7].  Formanski does not explicitly teach that the water discharge pipe is connected to a connector part of the discharge pipe or that the discharge pipes extend toward a rear side of the fuel cell vehicle.  However, in the same field of endeavor, Akaboshi teaches connecting the water discharge pipe to a connector part (junction pipe 431) of a cathode off gas discharge pipe [0051, fig. 6].  Akaboshi further teaches discharging components from the rear of a vehicle in a combined exhaust (which would obviate extending discharge components towards a rear of a vehicle) [0029, fig. 1].  It 
With regard to claim 9, Formanski teaches the water discharge pipe comprises a hard pipe (water vapor line 38) that is inclined downward [0007, fig. 7].  Formanski does not explicitly teach that the water discharge pipe is connected to a connector part of the discharge pipe.  However, in the same field of endeavor, Akaboshi teaches connecting the water discharge pipe to a connector part (junction pipe 431) of a cathode off gas discharge pipe [0051, fig. 6].  It would have been obvious to one of ordinary skill in the art to use the connection part linking the water discharge pipe and cathode off gas discharge pipe of Akaboshi with the fuel cell of Formanski for the benefit of preventing trouble with drainage water from fuel cell operation [Akaboshi 0055].  

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Formanski and Akaboshi as applied to claims 1-2 and 8-9 above, and further in view of Pryor (US 2017/0338500 A1, hereafter Pryor).
With regard to claim 3, modified Formanski does not explicitly teach a bypass pipe.  However, in the same field of endeavor, Pryor teaches a bypass pipe (line to bypass valve 120) configured to allow a cathode gas to flow from the supply pipe to a discharge pipe provided between the supply pipe and discharge pipe and the bypass pipe is connected to a gas liquid separator (via line from liquid knock out 138 to bypass 
With regard to claim 4, modified Formanski does not explicitly teach a bypass pipe.  However, in the same field of endeavor, Pryor teaches a bypass pipe connected to a bypass pipe at a unit structural body (t to line to bypass valve 120 and line to humidifier 124) that includes a portion configured to serve as the supply pipe that causes the cathode gas to flow toward the fuel cell stack (line from t to upper portion of humidifier 124) and a portion configured to serve as the bypass pipe connected to the gas liquid separator (line to bypass valve 120 and liquid knock out 138) [0018, fig. 3].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the bypass of Pryor with the fuel cell of modified Formanski for the benefit of providing air to assist removing liquid from a mixture before the mixture enters an expander [Pryor 0018].

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Formanski, Akaboshi, and Pryor as applied to claims 3-4 above, and further in view of Ito et al. (US 2020/0136157 A1, hereafter Ito).
With regard to claim 5, modified Formanski does not explicitly teach a humidifier provided at the supply pipe and the discharge pipe.  However, in the same field of endeavor, Ito teaches the use of a humidifier (34b) provided at a supply pipe and discharge pipe the humidifier being configured to humidify the cathode gas by the .

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Formanski, Akaboshi, Pryor, and Ito as applied to claim 5 above, and further in view of Autenrieth et al. (DE 19953799 A1, hereafter Autenrieth).
With regard to claim 6, modified Formanski does not explicitly teach a supply side gas liquid separator.  However, in the same field of endeavor, Autenrieth teaches the use of a gas liquid separator on a fuel cell [0007].  It would have been obvious to one of ordinary skill in the art to use the gas liquid separator of Autenrieth with the fuel cell of modified Formanski for the benefit of allowing for the use of humidified process gas without the formation of droplets [Autenrieth 0007-0010].  Since Autenrieth teaches the gas liquid separator is in contact with the fuel cell it would necessarily be between the humidifier and the fuel cell of modified Formanski.  Disposing the separator above the expander and including a water discharge pipe would be obvious to one of ordinary skill in the art since this would allow for integration with the exhaust components taught .  

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Formanski and Akaboshi as applied to claims 1-2 and 8-9 above, and further in view of Lee (US 2018/0342744 A1, hereafter Lee).
With regard to claim 7, modified Akaboshi does not explicitly teach curved portions on the discharge pipe.  However, in the same field of endeavor, Lee teaches a portion that curves upward and a portion that curves downward [0071, fig. 4].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the curved portions of Lee with the exhaust of modified Akaboshi for the benefit of controlled collection of condensed water [Lee 0071].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT C THOMAS whose telephone number is (571)270-7737.  The examiner can normally be reached on Flexible schedule, typical hours 11-7 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRENT C THOMAS/Examiner, Art Unit 1724                                                                                                                                                                                                        
/MIRIAM STAGG/Supervisory Patent Examiner, Art Unit 1724